United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1421
                                     ___________

In re: George L. Young; Professional        *
Business Services, Inc.; United             *
Livestock Services, LLC, f/k/a MFA          *
Livestock Services, LLC; Rio Baca,          *
Inc., a/k/a Rio Baca Ranch, a/k/a Rio       *
Baca Cattle Co., a/k/a Rio Baca             *
Feedlot; Rio Timba, Inc.,                   *
                                            *
          Debtors.                          *
_________________                           *
                                            *
Alfred Neuberger Cattle Company,            *   Appeal from the United States
Inc.; Lan Cattle Company; E&J Cattle        *   Bankruptcy Appellate Panel
Company; Alan J. Neuberger; U.S.            *   for the Eighth Circuit.
Bank National Association,                  *
                                            *      [UNPUBLISHED]
             Appellees,                     *
                                            *
      v.                                    *
                                            *
George L. Young; Professional               *
Business Services, Inc.,                    *
                                            *
             Appellants.1                   *




      1
        An official caption containing a complete list of parties is on file and available
for inspection in the Office of the Clerk of Court, United States Court of Appeals for
the Eighth Circuit.
                                    ___________

                             Submitted: October 20, 2006
                                Filed: December 6, 2006
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       George L. Young (Young) contends the bankruptcy court lacked jurisdiction
because 11 U.S.C. § 303(a)2 divested the court of subject matter jurisdiction over
involuntary bankruptcy petitions brought against farmers. In In re Marlar, 432 F.3d
813, 814-15 (8th Cir. 2005) (per curiam), we concluded § 303(a) provides farmers
with an affirmative defense to the commencement of involuntary bankruptcy petitions,
and it does not strip the bankruptcy courts of subject matter jurisdiction. Young
concedes In re Marlar is the controlling precedent and asks us to recommend to the
en banc court that In re Marlar be overruled. We conclude In re Marlar controls, and
we further believe In re Marlar was correctly decided and therefore decline the
invitation to recommend this appeal be heard en banc.

      We affirm the judgment of the Bankruptcy Appellate Panel.
                      ______________________________


      2
       Section 303(a), in relevant part, provides:

      An involuntary case may be commenced only under chapter 7 or 11 of
      this title, and only against a person, except a farmer, family farmer, or a
      corporation that is not a moneyed, business, or commercial corporation,
      that may be a debtor under the chapter under which such case is
      commenced.


                                         -2-
-3-